

117 HR 5198 IH: To direct the Secretary of Defense to establish a working group to review and recommend improvements to the casualty assistance program of the Department of Defense, and for other purposes.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5198IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to establish a working group to review and recommend improvements to the casualty assistance program of the Department of Defense, and for other purposes.1.Casualty assistance program: reform; establishment of working group(a)Casualty Assistance Reform Working Group(1)EstablishmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall establish a working group to be known as the Casualty Assistance Reform Working Group (in this section referred to as the Working Group).(2)DutiesThe Working Group shall perform the following duties:(A)Create standards and training for CAOs across the military departments.(B)Explore the possibility of establishing a unique badge designation for—(i)CAOs who have performed CAO duty more than five times; or(ii)professional CAOs.(C)Commission a 30-day study that—(i)documents the current workflow of casualty affairs support across the military departments, including administrative processes and survivor engagements; and(ii)performs a gap analysis and solution document that clearly identifies and prioritizes critical changes to modernize and professionalize the casualty experience for survivors.(D)Review the organization of the Office of Casualty, Mortuary Affairs and Military Funeral Honors to ensure it is positioned to coordinate policy and assist in all matters under its jurisdiction, across the Armed Forces, including any potential intersections with the Defense Prisoner of War and Missing in Action Accounting Agency.(E)Explore the establishment of—(i)an annual meeting, led by the Secretary of Defense, with gold star families; and(ii)a surviving and gold star family leadership council.(F)Recommend improvements to the family notification process of Arlington National Cemetery.(G)Explore the redesign of the Days Ahead Binder, including creating an electronic version.(H)Consider the expansion of the DD Form 93 to include more details regarding the last wishes of the deceased member.(I)Assess coordination between the Department of Defense and the Office of Survivors Assistance of the Department of Veterans Affairs.(3)MembershipThe membership of the Working Group shall be comprised of the following:(A)The Under Secretary of Defense for Personnel and Readiness, who shall serve as Chair of the Working Group.(B)One individual from each Armed Force, appointed by the Secretary of the military department concerned, who is—(i)a civilian employee in the Senior Executive Service; or(ii)an officer in a grade higher than O–6.(C)One individual from the Joint Staff, appointed by the Secretary of Defense, who is—(i)a civilian employee in the Senior Executive Service; or(ii)an officer in a grade higher than O–6.(D)The Director of the Defense Prisoner of War and Missing in Action Accounting Agency.(E)The Director of the Defense Health Agency (or the designee of such Director).(F)The Chief of Chaplains of each Armed Force.(G)Such other members of the Armed Forces or civilian employees of the Department of Defense whom the Secretary of Defense determines to appoint.(4)ReportNot later than September 30, 2022, the Working Group shall submit to the Secretary of Defense a report containing the determinations and recommendations of the Working Group.(5)TerminationThe Working Group shall terminate upon submission of the report under paragraph (4).(b)Report requiredNot later than November 1, 2022, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of a review and assessment of the casualty assistance officer program, including the report of the Working Group.(c)Establishment of certain definitionsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall prescribe regulations that establish standard definitions, for use across the military departments, of the terms gold star family and gold star survivor.(d)CAO definedIn this section, the term CAO means a casualty assistance officer of the Armed Forces.